 



EXHIBIT 10.21
THERMO FISHER SCIENTIFIC INC.
DIRECTORS STOCK OPTION PLAN
As amended and restated effective as of November 9, 2006
1. Purpose
     The purpose of this Directors Stock Option Plan (the “Plan”) of Thermo
Fisher Scientific Inc. (the “Company”) is to encourage ownership in the Company
by outside directors of the Company whose services are considered essential to
the Company’s growth and progress and to provide them with a further incentive
to become directors and to continue as directors of the Company. The Plan is
intended to be a nonstatutory stock option plan.
2. Administration
     The Board of Directors (the “Board”), or a Committee (the “Committee”)
consisting of one or more directors of the Company appointed by the Board, shall
supervise and administer the Plan. Grants of stock options under the Plan and
the amount and nature of the options to be granted shall be automatic in
accordance with Section 5. However, all questions of interpretation of the Plan
or of any stock options granted under it shall be determined by the Board or the
Committee and such determination shall be final and binding upon all persons
having an interest in the Plan.
3. Participation in the Plan
     Directors of the Company who are not employees of the Company or any
subsidiary or parent of the Company shall be eligible to participate in the
Plan. Directors who receive grants of stock options in accordance with this Plan
are sometimes referred to herein as “Optionees.”
4. Stock Subject to the Plan
     The maximum number of shares that may be issued under the Plan shall be
773,330 shares of the Company’s Common Stock (the “Common Stock”), subject to
adjustment as provided in Section 9. Shares to be issued upon the exercise of
options granted under the Plan may be either authorized but unissued shares or
shares held by the Company in its treasury. If any option expires or terminates
for any reason without having been exercised in full, the unpurchased shares
subject thereto shall again be available for options thereafter to be granted.
5. Terms and Conditions
     A. Annual Stock Option Grants
     Each Director of the Company who meets the requirements of Section 3 and
who is holding office immediately following the Annual Meeting of Stockholders
commencing with the Annual Meeting of Stockholders held in calendar year 1993,
shall be granted an option to

 



--------------------------------------------------------------------------------



 



 
2

purchase shares of Common Stock at the close of business on the date of such
Annual Meeting, except that (i) the grant of options for 2003 shall be made as
of the close of business on May 15, 2003 and (ii) no options shall be awarded in
connection with the 2007 Annual Meeting. Prior to 2003, the annual option
granted to each eligible Director shall be exercisable to purchase 1,000 shares
of Common Stock. Commencing with the annual grant in 2003, each eligible
Director shall be granted an option to purchase 7,500 shares of Common Stock. In
2006, each eligible Director shall be granted an option to purchase 10,500
shares of Common Stock.
     B. General Terms and Conditions Applicable to Grants During 2008 and
Thereafter.
          1. Options granted during 2008 and thereafter shall be exercisable to
the extent they are vested. Each option shall vest in equal annual installments
on the first, second and third anniversaries of the grant date, provided that on
each vesting date, the Optionee is a Director of the Company. Vested options may
be exercised prior to the date which is the earliest of:
               (a) seven years after the grant date, (b) three years after the
Optionee ceases to serve as a Director of the Company (one year in the event the
Optionee ceases to meet the requirements of this Subsection by reason of his or
her death), or (c) the date of dissolution or liquidation of the Company.
          2. The exercise price at which options are granted hereunder during
2008 and thereafter shall be the closing price on the national securities
exchange on which the Common Stock is principally traded on the date the option
is granted or, if such security is not traded on an exchange, the last reported
sale price on the NASDAQ National Market List on the date the option is granted,
or the closing bid price last quoted by an established quotation service for
over-the-counter securities on the date the option is granted or if none of the
above shall apply, the last price paid for shares of the Common Stock by
independent investors in a private placement.
     C. General Terms and Conditions Applicable to Grants During 2005 and 2006.
          1. Options granted during 2005 and 2006 shall be exercisable to the
extent they are vested. Each option shall vest in equal annual installments on
the first, second and third anniversaries of the grant date, provided that on
each vesting date, the Optionee is a Director of the Company. Vested options may
be exercised prior to the date which is the earliest of:
               (a) seven years after the grant date, (b) three years after the
Optionee ceases to serve as a Director of the Company (one year in the event the
Optionee ceases to meet the requirements of this Subsection by reason of his or
her death), or (c) the date of dissolution or liquidation of the Company.
          2. The exercise price at which options are granted hereunder during
2005 and 2006 shall be the average of the opening and closing prices on the
national securities exchange on which the Common Stock is principally traded on
the date the option is granted or, if such security is not traded on an
exchange, the average of the opening and last reported sale price on

 



--------------------------------------------------------------------------------



 



 
3

the NASDAQ National Market List on the date the option is granted, or the
average of the opening and closing bid prices last quoted by an established
quotation service for over-the-counter securities on the date the option is
granted, or if none of the above shall apply, the last price paid for shares of
the Common Stock by independent investors in a private placement.

     D.   General Terms and Conditions Applicable to Grants After 2002 but
Before 2005.

          1. Options granted after 2002 but before 2005 shall be exercisable to
the extent they are vested. Each option shall vest in equal annual installments
on the first, second and third anniversaries of the grant date, provided that on
each vesting date, the Optionee is a Director of the Company. Vested options may
be exercised prior to the date which is the earliest of:
               (a) seven years after the grant date, (b) three years after the
Optionee ceases to serve as a Director of the Company (one year in the event the
Optionee ceases to meet the requirements of this Subsection by reason of his or
her death), or (c) the date of dissolution or liquidation of the Company.
          2. The exercise price at which options are granted hereunder after
2002 but before 2005 shall be the average of the closing prices reported by the
national securities exchange on which the Common Stock is principally traded for
the five trading days immediately preceding and including the date the option is
granted or, if such security is not traded on an exchange, the average last
reported sale price for the five-day period on the NASDAQ National Market List,
or the average of the closing bid prices for the five-day period last quoted by
an established quotation service for over-the-counter securities, or if none of
the above shall apply, the last price paid for shares of the Common Stock by
independent investors in a private placement.
     E. General Terms and Conditions Applicable to Grants in 2002.
          1. Options granted in 2002 shall be immediately exercisable at any
time from and after the grant date and prior to the date which is the earliest
of:
               (a) seven years after the grant date, (b) three years after the
Optionee ceases to serve as a Director of the Company, (one year in the event
the Optionee ceases to meet the requirements of this Subsection by reason of his
or her death), or (c) the date of dissolution or liquidation of the Company.
          2. The exercise price at which options are granted hereunder in 2002
shall be the average of the closing prices reported by the national securities
exchange on which the Common Stock is principally traded for the five trading
days immediately preceding and including the date the option is granted or, if
such security is not traded on an exchange, the average last reported sale price
for the five-day period on the NASDAQ National Market List, or the average of
the closing bid prices for the five-day period last quoted by an established
quotation service for over-the-counter securities, or if none of the above shall
apply, the last price paid for shares of the Common Stock by independent
investors in a private placement.

 



--------------------------------------------------------------------------------



 



 
4

     F. General Terms and Conditions Applicable to Grants Prior to 2002.
          1. Options granted prior to 2002 shall be immediately exercisable at
any time from and after the grant date and prior to the date which is the
earliest of:
               (a) three years after the grant date, (b) two years after the
Optionee ceases to serve as a Director of the Company (one year in the event the
Optionee ceases to meet the requirements of this Subsection by reason of his or
her death), or (c) the date of dissolution or liquidation of the Company.
          2. The exercise price at which options are granted hereunder prior to
2002 shall be the average of the closing prices reported by the national
securities exchange on which the Common Stock is principally traded for the five
trading days immediately preceding and including the date the option is granted
or, if such security is not traded on an exchange, the average last reported
sale price for the five-day period on the NASDAQ National Market List, or the
average of the closing bid prices for the five-day period last quoted by an
established quotation service for over-the-counter securities, or if none of the
above shall apply, the last price paid for shares of the Common Stock by
independent investors in a private placement.
6. Exercise of Options
     A. Exercise/Consideration
     An option may be exercised in accordance with the instructions described in
“The Guide for Employees of Thermo Fisher Scientific Inc. Stock Option Plans”
and any supplement thereto as they may be amended from time to time (the
“Guide”). Upon exercise of the option in accordance with the aforementioned
instructions, the Company shall deliver or cause to be delivered to the Optionee
the number of shares then being purchased, registered in the name of the
Optionee or other person exercising the option. If any law or applicable
regulation of the Securities and Exchange Commission or other body having
jurisdiction in the premises shall require the Company or the Director to take
any action in connection with shares being purchased upon exercise of the
option, exercise of the option and delivery of the certificate or certificates
for such shares shall be postponed until completion of the necessary action,
which shall be taken at the Company’s expense.
     B. Tax Withholding
     No later than the date on which part or all of the value of any shares
received upon the exercise of an option first becomes includible in an
Optionee’s gross income for income tax purposes, the Optionee shall satisfy his
or her obligations to pay any federal, state or local taxes required to be
withheld with respect to such income in accordance with the provisions of the
Guide. Notwithstanding the foregoing, no election to use shares for the payment
of withholding taxes shall be effective unless made in compliance with any
applicable requirements of Rule 16b-3.

 



--------------------------------------------------------------------------------



 



 
5

7. Transferability
     Except as may be authorized by the Board or the Committee, in its sole
discretion, no option may be transferred other than by will or the laws of
descent and distribution, and during an Optionee’s lifetime an option may be
exercised only by him or her (or in the event of incapacity, the person or
persons properly appointed to act on his or her behalf). The Board or the
Committee may, in its discretion, determine the extent to which options granted
to an Optionee shall be transferable.
8. Limitation of Rights to Continue as a Director
     Neither the Plan, nor the quantity of shares subject to options granted
under the Plan, nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain a Director for any period of time, or at any
particular rate of compensation.
9. Adjustments in the Event of Certain Transactions
     (a) In the event of a stock dividend, stock split or combination of shares,
or other distribution with respect to holders of Common Stock other than normal
cash dividends, the Board or the Committee will make (i) equitable adjustments
to the maximum number of shares that may be delivered under the Plan under
Section 4 above, and (ii) equitable adjustments to the number and kind of shares
of stock or securities subject to options then outstanding or subsequently
granted, any exercise prices relating to options and any other provisions of
options affected by such change.
     (b) In the event of any recapitalization, merger or consolidation involving
the Company, any transaction in which the Company becomes a subsidiary of
another entity, any sale or other disposition of all or a substantial portion of
the assets of the Company or any similar transaction, as determined by the
Board, the Board in its discretion may make adjustments to outstanding options,
including, without limitation: (i) accelerate the exercisability of the option,
or (ii) adjust the terms of the option (whether or not in a manner that complies
with the requirements of Section 424(a) of the Internal Revenue Code of 1986, as
amended (the “Code”)), or (iii) if there is a survivor or acquiror entity,
provide for the assumption of the option by such survivor or acquiror or an
affiliate thereof or for the grant of one or more replacement options by such
survivor or acquiror or an affiliate thereof, in each case on such terms (which
may, but need not, comply with the requirements of Section 424(a) of the Code)
as the Board may determine, or (iv) terminate the option (provided, that if the
Board terminates the option, it shall, in connection therewith, either
(A) accelerate the exercisability of the option prior to such termination, or
(B) provide for a payment to the holder of the option of cash or other property
or a combination of cash or other property in an amount reasonably determined by
the Board to approximate the value of the option assuming an exercise
immediately prior to the transaction, or (C) if there is a survivor or acquiror
entity, provide for the grant of one or more replacement options pursuant to
clause (iii) above), or (v) provide for none of, or any combination of, the
foregoing.
     (c) No fraction of a share or fractional shares shall be purchasable or
deliverable pursuant to this Section 9.

 



--------------------------------------------------------------------------------



 



 
6

10. Limitation of Rights in Option Stock
     The Optionee shall have no rights as a stockholder in respect of shares as
to which his or her options shall not have been exercised, certificates issued
and delivered and payment as herein provided made in full, and shall have no
rights with respect to such shares not expressly conferred by this Plan.
11. Stock Reserved
     The Company shall at all times during the term of the options reserve and
keep available such number of shares of the Common Stock as will be sufficient
to permit the exercise in full of all options granted under this Plan and shall
pay all other fees and expenses necessarily incurred by the Company in
connection therewith.
12. Securities Laws Restrictions
     A. Investment Representations.
     The Company may require any person to whom an option is granted, as a
condition of exercising such option, to give written assurances in substance and
form satisfactory to the Company to the effect that such person is acquiring the
Common Stock subject to the option for his or her own account for investment and
not with any present intention of selling or otherwise distributing the same,
and to such other effects as the Company deems necessary or appropriate in order
to comply with federal and applicable state securities laws.
     B. Compliance with Securities Laws.
     Each option shall be subject to the requirement that if, at any time,
counsel to the Company shall determine that the listing, registration or
qualification of the shares subject to such option upon any securities exchange
or under any state or federal law, or the consent or approval of any
governmental or regulatory body, or that the disclosure of non-public
information or the satisfaction of any other condition is necessary as a
condition of, or in connection with, the issuance or purchase of shares
thereunder, such option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, or satisfaction of
such condition shall have been effected or obtained on conditions acceptable to
the Board or the Committee. Nothing herein shall be deemed to require the
Company to apply for or to obtain such listing, registration or qualification,
or to satisfy such condition.
13. Change in Control
     A. Impact of Event
     In the event of a “Change in Control” as defined in Section 13(B)(1), the
following provisions shall apply.

 



--------------------------------------------------------------------------------



 



 
7

          1. Options Granted before November 9, 2006. If a Change in Control
occurs while any options are outstanding, then, effective upon the Change in
Control, each outstanding option under the Plan that was not previously vested
shall become immediately exercisable in full.
          2. Options Granted on or after November 9, 2006. In the event that an
Optionee ceases to be a Director of the Company within eighteen (18) months
following a Change in Control, each outstanding option granted under the Plan on
or after November 9, 2006 that was not previously vested shall become
immediately exercisable in full.
     B. Definition of “Change in Control”
     “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (i) the then-outstanding Common Stock (the
“Outstanding TMO Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of Directors (the “Outstanding TMO Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition by the Company,
(ii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iii) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) of this definition; or
     (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board as of
May 14, 2003 or (ii) who was nominated or elected subsequent to such date by at
least a majority of the Directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the Directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
     (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who

 



--------------------------------------------------------------------------------



 



 
8

were the beneficial owners of the Outstanding TMO Common Stock and Outstanding
TMO Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of Common Stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of Directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding TMO Common
Stock and Outstanding TMO Voting Securities, respectively; and (ii) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors; or
     (d) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
14. Amendment of the Plan
     The Board may amend, suspend or terminate the Plan or any portion thereof
at any time; provided that (i) no amendment that would require stockholder
approval under the rules of the New York Stock Exchange (“NYSE”) may be made
effective unless and until such amendment shall have been approved by the
Company’s stockholders, and (ii) if the NYSE amends its corporate governance
rules so that such rules no longer require stockholder approval of “material
revisions” to equity compensation plans, then, from and after the effective date
of such amendment to the NYSE rules, no amendment to the Plan (A) materially
increasing the number of shares authorized under the Plan, (B) expanding the
types of Awards that may be granted under the Plan, (C) materially expanding the
class of participants eligible to participate in the Plan, or (D) deleting or
limiting any provisions prohibiting repricing of options shall be effective
unless stockholder approval is obtained. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval.
15. Effective Date of the Plan
     The Plan was approved by the Board on March 29, 1993 and approved by the
Stockholders on May 25, 1993.
16. Notice
     Any written notice to the Company required by any of the provisions of the
Plan shall be addressed to the Secretary of the Company and shall become
effective when it is received.

 



--------------------------------------------------------------------------------



 



 
9

17. Governing Law
     The Plan and all determinations made and actions taken pursuant hereto
shall be governed by the laws of the State of Delaware.

 